Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Aikata (US 2018/0254466 A1).
As to claim 1, Aikata discloses a rectangular secondary battery (10-energy storage device) comprising: 
an electrode body (400-electrode assembly) that includes a positive electrode plate (450) and a negative electrode plate (460) [0106];
a rectangular casing (100-case) that has an opening and contains the electrode body (figure 2); 
a sealing plate that seals the opening (110-cover plate, Figure 2); 
a tab that is provided on the positive electrode plate (411-positive tab) or the negative electrode plate (421-negative tab); 
a tab group that is composed of a plurality of the tabs (410, 420-Figure 4)); 
a terminal (200 or 300) that is electrically connected to the tab group and attached to the sealing plate [0045]; 
a current collector member (150 or 140) that is electrically connected to the tab group and the terminal; and 
an insulator (120-lower insulating member or 130) that is disposed between the sealing plate and the current collector member (figure 3), 
wherein the sealing plate (110) has a gas discharge valve (170-safety valve-[0055]), 
wherein the sealing plate (110) has a first recess (160-expanding portion) at a position facing the insulator (figure 3) [0058], 
wherein the insulator (120 or 130) has a first protrusion (120c or 130c-engaging portion) at a position facing the sealing plate (figure 3), 
wherein the first protrusion is disposed in the first recess [0058], and 
wherein, in a transversal direction of the sealing plate, the first recess is displaced from a center of the sealing plate toward an end portion of the sealing plate (see annotated figure below).

    PNG
    media_image1.png
    333
    742
    media_image1.png
    Greyscale


As to claim 3, Aikata discloses when the sealing plate is seen in plan view, a width of the first recess in the transversal direction of the sealing plate is smaller than a width of the first recess in a longitudinal direction of the sealing plate (see annotated figure below).

    PNG
    media_image2.png
    368
    742
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (US 2015/0295221 A1) in view of Aikata (US 2018/0254466 A1).

As to claim 1, Urano et al. discloses a rectangular secondary battery (1) comprising:
an electrode body (40-electrode group) that includes a positive electrode plate and a negative electrode plate;
 a rectangular casing (4-battery case) that has an opening (4a) and contains the electrode body (figure 2); 
a sealing plate (3-battery cover) that seals the opening [0022]); 
a tab (uncoated portion 41b, 42b) that is provided on the positive electrode plate or the negative electrode plate; 
a terminal (63, 73) that is electrically connected to the tab group and attached to the sealing plate; a current collector member (21, 31) that is electrically connected to the tab group and the terminal; and 
an insulator (second insulator 65) that is disposed between the sealing plate and the current collector member (figure 5), wherein the sealing plate  (3) has a gas discharge valve (13-safety valve).
Urano discloses the sealing plate having protrusions (engagement part 3b) and the insulator (65) with bores 65d, which engage the engagement part 3b [0057]. (the opposite of that which is instantly claimed). The engaging part 3b and bores 65d are displaced from a center of the sealing plate toward an end portion of the sealing plate (see figure 6 for the placement of 3b).  
Urano et al. does not disclose wherein the sealing plate has a first recess at a position facing the insulator, wherein the insulator has a first protrusion at a position facing the sealing plate, wherein the first protrusion is disposed in the first recess, and wherein, in a transversal direction of the sealing plate, the first recess is displaced from a center of the sealing plate toward an end portion of the sealing plate. Urano discloses a tab (uncoated portion) but does not disclose a tab group that is composed of a plurality of the tabs.

However, it would have been obvious to one of ordinary skill to switch the bores and the engagement parts from the sealing plate to the insulator because It has been held that if a claimed invention reads on the prior art except with regard to the position of a component of a device, the invention is unpatentable if switching the position of the component would have not modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, the function would be the same to hold the insulator to the sealing plate.  Thus, the combination would yield the first recess is displaced from a center of the sealing plate toward an end portion of the sealing plate.
Aikata discloses a secondary battery and teaches an electrode group (430) with a plurality of tabs for the positive and negative electrodes (410 and 420). Aikata further discloses the electrode assembly may have no tabs [0144] and the uncoated portions may be connected to an electrode terminal via a current collector.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the tabs to the battery of Urano because this is a known equivalent configuration to connect the electrodes to the terminal as is taught by Aikata.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. (see MPEP § 2143, B.).

As to claim 2, Modified Urano discloses in the transversal direction of the sealing plate, a distance from the center of the sealing plate to the first recess is 1/10 or larger of a length of the sealing plate (see annotated figure below).

    PNG
    media_image3.png
    272
    564
    media_image3.png
    Greyscale


As to claim 3, Urano discloses the recess as circular (see figure above) but does not disclose when the sealing plate is seen in plan view, a width of the first recess in the transversal direction of the sealing plate is smaller than a width of the first recess in a longitudinal direction of the sealing plate.
Aikata discloses when the sealing plate is seen in plan view, a width of the first recess in the transversal direction of the sealing plate is smaller than a width of the first recess in a longitudinal direction of the sealing plate (see annotated figure below).

    PNG
    media_image2.png
    368
    742
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the shape of the recess because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. (see MPEP § 2143, B.).



Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record Urano discloses a rectangular battery with a sealing plate with protrusions and an insulating plate with protrusion.  Urano further discloses a deformable plate but does not disclose and additional insulator below the deformable plate, nor is there a suggestion or teaching to add an insulator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kajiwara et al. (US 20160181577 A1) discoes a sealing plate 6 with a protrusion and an insulator 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Maria Laios/            Primary Examiner, Art Unit 1727